GARDEN, JUDGE:
The claimant filed this claim against the respondent for damages to his 1975 Ford pickup truck.
At approximately 8:50 a.m. on April 4, 1979, the claimant was driving his truck in a northerly direction on West Virginia Route 7 *267north of Masontown, West Virginia. The weather was clear. Route 7, at the point of the accident, is a two-lane asphalt road, straight and level. The respondent was stockpiling limestone at a point just off the highway. One of respondent’s trucks and dumped a load of limestone at the stock pile and re-entered the highway ahead of the claimant. As the truck entered the highway, it began to pick up speed. The claimant testified that pieces of limestone lodged between the dual tires of respondent’s truck were thrown against his vehicle, causing damage to the windshield and the paint on the hood. There was no mudguard behind the right rear wheel of the truck.
The claimant further testified that he followed the truck to the limestone pit at Greer and informed the driver of the accident. Claimant stated that he received no satisfaction from the driver, and later reported the incident to respondent’s district office in Kingwood, West Virginia, where he talked with a man named Roy Smith. Mr. Smith stated that the truck was not supposed to operate without mudguards and that insurance would take care of the claim. The insurance company later denied the claim.
The claimant obtained two estimates of the damage, one from Burgess Motor Company of Kingwood, in the amount of $313.43 plus $5.15 for making the estimate, and another in the amount of $286.87 from Elsey Ford Sales, also of Kingwood.
Respondent’s truck or trucks traveling between the supply point at Greer and the stockpile created the probability that limestone would lodge between the dual tires of the trucks, creating a hazard to other vehicles on the roadway. The hazard was increased when the respondent’s truck failed to maintain adequate mudguards on the truck which would have prevented rocks flying from between the dual tires onto vehicles travelling to the rear. This was negligence on the part of the respondent.
Accordingly, the Court hereby makes an award to the claimant in the amount of $286.87.
Award of $286.87.